Title: [Diary entry: 20 September 1786]
From: Washington, George
To: 

Wednesday 20th. Mercury at 65 in the Morning—73 at Noon and 70 at Night. Clear warm & pleasant all day—Wind Southerly. Rid to the Ferry, Muddy hole, & Dogue run. At the first the People had begun yesterday, & were at it to day, sowing wheat in the drilled Corn by the meadow—The ground especially in places too wet—At the next cutting down tops & securing the first cut fodder. At the latter all except 3 plows which were breaking up more of the lay land were getting fodder—it being too wet to sow wheat in corn ground. My Farmer sowed this day the lay land which had been broken up at this place by his own directions—part of which at the east end adjoining the Corn had been plowed  days. The other part at the West end also adjoining the Corn had been plowed  days. The first cont[ai]ns about  acres; the 2d. about . This wheat was put in in the following manner—viz.—sowed on the first plowing, which tho’ the ground was well enough broke the sod was not properly turned. In the roughest & heaviest part the Seedsman was followed by a heavy harrow the same way as the ground was plowed in the lighter part by two light harrows, side by side (fastened together) and the whole cross harrowed with the light double harrow to smooth & fill the hollows. Alongside this, I set two plows as above to break up about  acres more of the lay and directed it to be sowed as fast as the Lands were finished, & to receive the same harrowings to try (the Land being nearly of the same quality) wch. method will succeed best.